UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1564



MAMADOU BELLA SY,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
U.S.,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A71-798-459)


Submitted:   January 19, 2007              Decided:   February 7, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John T. Riely, Bethesda, Maryland, for Petitioner. Rod J.
Rosenstein, United States Attorney, Allen F. Loucks, Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mamadou   Bella   Sy,   a   native   and   citizen   of   Guinea,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s denial of

his applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”       INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Sy fails to show that the evidence compels a contrary

result.   Having failed to qualify for asylum, Sy cannot meet the

higher standard to qualify for withholding of removal.              Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).

          Accordingly,    we   deny   the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                  - 2 -